Case 2:20-cv-00199-JRS-MJD Document 15 Filed 10/26/20 Page 1 of 15 PageID #: 284




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

BRADLEY JOSEPH PRUCHA,                                   )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )        No. 2:20-cv-00199-JRS-MJD
                                                         )
T.J WATSON Warden, et al.                                )
                                                         )
                               Defendants.               )

                Order Screening Complaint, Dismissing Insufficient Claims, and
                                 Directing Service of Process

         Plaintiff Bradley Prucha is an inmate at United States Penitentiary-Terre Haute ("USP-

 TH"). Because Mr. Prucha is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an

 obligation under 28 U.S.C. § 1915A(a) to screen his complaint before service on the defendants.

                                            I. Screening Standard

         Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

 the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

 against a defendant who is immune from such relief. In determining whether the complaint states

 a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

 Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To

 survive dismissal,

         [the] complaint must contain sufficient factual matter, accepted as true, to state a
         claim for relief that is plausible on its face. A claim has facial plausibility when the
         plaintiff pleads factual content that allows the court to draw the reasonable
         inference that the defendant is liable for the misconduct alleged.
Case 2:20-cv-00199-JRS-MJD Document 15 Filed 10/26/20 Page 2 of 15 PageID #: 285




 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed liberally and held to

 a less stringent standard than formal pleadings drafted by lawyers. Perez v. Fenoglio, 792 F.3d

 768, 776 (7th Cir. 2015) (internal quotation omitted).

                                           II. The Complaint

        The complaint names thirty-nine defendants: (1) Warden T.J. Watson; (2) J.E. Krueger

 (former warden); (3) Kevin Wasson (counselor); (4) Todd Royer (unit manager); (5) J. Dodge (unit

 manager); (6) Marshall (unit manager); (7) Ruggeri (unit manager); (8) Jensen (counselor);

 (9) Schmalansee (case manager); (10) Klink (case manager); (11) Kimberly (trust fund

 supervisor); (12) Rupska (HSA); (13) McCoy (HSA); (14) Dr. William Wilson; (15) Dr. David

 Lukens; (16) Dr. Genevieve Muscatell; (17) B. Gourdouze (associate warden); (18) J.W. Cox

 (associate warden); (19) M. Underwood (associate warden); (20) J. Carmichaels (psychology

 clinical director); (21) M. Macke (psychology technician); (22) Sutter (chaplain); (23) R. Roloff

 (head chaplain); (24) P. Woolston (assistant supervisor of education); (25) J. Sherman (education

 specialist); (26) T. Setzer (teacher); (27) Lisa Mayfield (education secretary); (28) Wingerd

 (lieutenant); (29) B. Carson (SIS tech); (30) Jason Bradley (disciplinary hearing officer);

 (31) Bondurant (captain); (32) V. Smith (correctional officer); (33) C. Zepperele (correctional

 officer); (34) J. Kemp (correctional officer); (35) Sara Revell (Regional Director, Federal Bureau

 of Prisons ("BOP")); (36) Charles Samuel, Jr. (former BOP director); (37) Mark Inch (former BOP

 director); (38) Hugh Hurowitz (former BOP director); and (39) John Doe (current BOP director).

 Additionally, while not listing him as a defendant on pages 1–3 of his complaint, Mr. Prucha also

 clearly intended to include Warden T. Hunt as a defendant. See dkt. 1 at 11, ¶ 8. Mr. Prucha sues

 all defendants in their individual and official capacities. Mr. Prucha seeks compensatory and

 punitive damages and injunctive relief.
Case 2:20-cv-00199-JRS-MJD Document 15 Filed 10/26/20 Page 3 of 15 PageID #: 286




        According to his complaint, Mr. Prucha has been hearing impaired since the age of ten.

 With the assistance of hearing aids, he can communicate effectively in one-on-one conversations,

 but, without hearing aids, communication is difficult as he is required to rely heavily on lip and

 facial movements. Mr. Prucha arrived at USP-TH on August 23, 2016. Mr. Prucha does not have

 hearing aids at USP-TH. He alleges that the defendants have failed to provide appropriate

 accommodations resulting in the following problems:

            •   Lack of ability to meaningfully participate in psychological, religious, and

                educational programs;

            •   Denial of equal access to entertainment;

            •   Denial of equal access to prison jobs;

            •   Lack of due process at a disciplinary proceeding;

            •   Missing alerts to go to the law library, recreation, the shower, and the cafeteria, the

                last of which caused him to miss approximately 30% of his meals and lose weight;

            •   Receiving a sunburn after being forced to stand outside in the yard as punishment

                for over an hour due to not hearing instructions;

            •   Loss of over $600 in personal property;

            •   Placing a spending limit on Mr. Prucha's trust account and putting his account on

                hold due to a misunderstanding about renewal of his contract;

            •   Retaliation and harassment by prison staff on account of his disabilities;

            •   Assault due to inability to hear staff warnings.

        Mr. Prucha's claims are (1) discrimination based on disability in violation of § 504 of the

 Rehabilitation Act, (2) discrimination based on disability in violation of Title II of the Americans

 with Disability Act ("ADA"), (3) denial of due process in violation of the Fourteenth Amendment
Case 2:20-cv-00199-JRS-MJD Document 15 Filed 10/26/20 Page 4 of 15 PageID #: 287




 in disciplinary proceedings; (4) denial of equal protection in violation of the Fourteenth

 Amendment; (5) deliberate indifference to his serious medical needs in violation of the Eighth

 Amendment; and (6) retaliation in violation of the First Amendment.

        Mr. Prucha's complaint is 100 pages long. The Court will summarize Mr. Prucha's factual

 claims by category and include which defendants are alleged to be involved in each issue.

        a. Accommodations

        Mr. Prucha alleges that he needs an inmate helper to alert him to relevant announcements.

 He has had inmate helpers at various times at USP-TH, but the monthly salary was reduced from

 $19.20/month to $5.25/month, making the job undesirable to many inmates. Mr. Prucha was able

 to recruit certain inmates to volunteer to help him, but some of the defendants interfered with the

 assignment. Mr. Prucha also alleges he should be placed in a cell close to announcements but at

 various times he was moved to a more distant cell. He alleges that another inmate received

 permission to move to one of the cells to be closer to a table and television that white inmates use.

 The following defendants were responsible for failing to place Mr. Prucha in an appropriately

 placed cell and for failing to assign Mr. Prucha with an inmate helper and/or interfering with his

 ability to have an appropriate helper: Warden Krueger, Dr. Lukens, Case Manager Klink,

 Counselor Wasson, Unit Manager Royer, Unit Manager Ruggeri, Unit Manager Marshall, Unit

 Manager Dodge, HSA Rupska, Warden T. Hunt, Case Manager Schmalansee.

        Mr. Prucha requested an assistive listening device and also wanted a vibrating alarm clock

 so that he could wake up without the assistance of other inmates. Mr. Prucha first requested this

 alarm clock in 2016, but due to various setbacks did not receive it until July 2018. The following

 defendants were responsible for the delay in acquiring the alarm clock and assistive listening

 device: Warden Krueger, Counselor Wasson, M. Kimberly, Unit Manager Royer, Unit Manager
Case 2:20-cv-00199-JRS-MJD Document 15 Filed 10/26/20 Page 5 of 15 PageID #: 288




 Dodge, Captain Bondurant, B. Gourdouze, J.W. Cox, M. Underwood, T. Hunt, HSA McCoy, and

 HSA Rupska.

        b. Discriminatory Policies

        Mr. Prucha alleges that he is prevented from accessing the Administrative Remedy process

 because Warden Krueger initiated a policy on January 20, 2017, where inmates must initiate the

 grievance process by presenting their complaints verbally to their unit team.

        c. Educational, Religious, and Psychological Services

        Education staff P. Woolston J. Sherman, T. Setzer, and Lisa Mayfield failed to provide

 Mr. Prucha with an assistive hearing device so Mr. Prucha could participate in educational

 programming. Chaplain R. Roloff and Chaplain Sutter likewise failed to provide accommodations

 so he could participate in religious services, and J. Carmichaels, and M. Mackle failed to provide

 accommodations so he could access psychological services.

        d. Confiscation of Property

        Mr. Prucha alleges that on June 5, 2017, Warden Krueger retaliated against him for seeking

 accommodations by confiscating his property without providing proper forms and preventing

 Mr. Prucha's purchase of assistive devices because they had rechargeable batteries.

        e. Disciplinary Hearing

        On July 17, 2017, Mr. Prucha received a conduct report for allowing another inmate to use

 his phone number. Mr. Prucha alleges that defendants Wasson, Royer, Wingerd, and Carson

 targeted him out of retaliation because other inmates commit this violation regularly without

 receiving write-ups. Mr. Prucha requested a hearing device to enable him to participate in the

 disciplinary hearing, but Disciplinary Hearing Officer Jason Bradley denied him any

 accommodation.
Case 2:20-cv-00199-JRS-MJD Document 15 Filed 10/26/20 Page 6 of 15 PageID #: 289




        f. Surgery and Ear Infection

        On August 7, 2017, Mr. Prucha received surgery on his ear and subsequently developed an

 infection. Dr. Muscatell and Dr. Wilson's treatment for his infection was delayed, causing him

 pain. At a medical appointment in January 2018, Mr. Prucha learned that the ear that was operated

 on had been perforated. On January 31, 2018, Mr. Prucha refused to have his other ear operated

 on because he could not get the doctor to agree to order certain post-operative care plans to prevent

 another infection.

        g. Retaliation for Filing Grievances

        Mr. Prucha alleges that Correctional Officer V. Smith retaliated against Mr. Prucha for

 filing grievances. On September 22, 2017, Smith told Mr. Prucha that if he continued to file

 grievances, he would tell other inmates that Mr. Prucha was a snitch and would also reveal the

 nature of his conviction (a sex offense).

        h. Harassment

        Mr. Prucha alleges that beginning in June of 2018 Correctional Officer Kemp and

 Correctional Officer Zeperle harassed him because he was a sex offender and filed too many

 grievances, with some of the animus motivated by Officer Kemp's belief that Mr. Prucha thought

 he was better than others because of his hearing impairment. See dkt. 1 at 68. The officers

 conducted multiple searches on him and other inmates who associated with him.

        i. 2019 Assault

        On January 22, 2019, Mr. Prucha was assaulted by inmate Ricardo Osuna while Officer

 Kemp watched. Mr. Prucha restrained Osuna's arms, but when Officer Kemp failed to intervene,

 Mr. Prucha shoved Osuna. Then Officer Kemp pepper sprayed Mr. Prucha and another officer

 restrained him on the ground. At that point, another inmate, Efrain Rubio-Rocha, ran down a flight
Case 2:20-cv-00199-JRS-MJD Document 15 Filed 10/26/20 Page 7 of 15 PageID #: 290




 of stairs and kicked Mr. Prucha in the head, which severed part of his right ear. Mr. Prucha

 attributes the seriousness of the assault to the lack of BOP training in using warning lights or hand

 signals which would have alerted Mr. Prucha to get on the ground.

         j. Inadequate Training

         Mr. Prucha believes the lack of training to follow ADA and RA guidelines caused his

 injuries. He believes Warden Krueger, current BOP director Michael Carvajal 1 and former BOP

 directors Hugh Hurowitz, Mark Inch, and Charles Samuels, Jr., and regional director Sara Revell

 are liable for failure to train the staff at USP-TH.

                                        III. Discussion of Claims

         Mr. Prucha brings both statutory claims under the ADA and RA and constitutional claims.

 Mr. Prucha's constitutional claims are brought pursuant to the theory recognized in Bivens v. Six

 Unknown Federal Narcotics Agents, 403 U.S. 388 (1971). Bivens "authorizes the filing of

 constitutional tort suits against federal officers in much the same way that 42 U.S.C. § 1983

 authorizes such suits against state officers . . . ." King v. Federal Bureau of Prisons, 415 F.3d 634,

 636 (7th Cir. 2005).

         Mr. Prucha's ADA claims must be dismissed because the ADA does not apply to the

 federal government or federal agencies such as the BOP and its federal prisons. While

 the ADA prohibits a "public entity" from excluding disabled individuals from its programs or

 otherwise discriminating against them, "public entity" is defined, in pertinent part, as "any State

 or local government; . . . [and] any department, agency, special purpose district, or other

 instrumentality of a State or States or local government [.]" 42 U.S.C. § 12131(1)(A), (B); see also



 1
  Mr. Prucha listed the current BOP director as "John Doe," but the Court takes judicial notice that Michael
 Carvajal is the current director of the BOP. See Federal Bureau of Prisons, "About Our Agency,"
 https://www.bop.gov/about/agency/leadership.jsp (last accessed October 20, 2020).
Case 2:20-cv-00199-JRS-MJD Document 15 Filed 10/26/20 Page 8 of 15 PageID #: 291




 Dyrek v. Garvey, 334 F.3d 590, 597 n. 3 (7th Cir.2003) ("the ADA does not apply to federal

 agencies").

        The Rehabilitation Act claims against the individual defendants in their individual

 capacities are dismissed. Individual employees are not amenable to suit under the Rehabilitation

 Act or the ADA. See Jaros v. Illinois Dept. of Corr., 684 F.3d 667, 670 (7th Cir. 2012) (citing 29

 U.S.C. § 794(b); 42 U.S.C. § 12131; Foley v. City of Lafayette, 359 F.3d 925, 928 (7th Cir. 2004);

 Garcia v. S.U.N.Y. Health Scis. Ctr. of Brooklyn, 280 F.3d 98, 107 (2d Cir. 2001) (collecting

 authority)). In addition, a claim against the individual defendants in their official capacities is

 really a claim against the BOP. See Jaros, 684 F.3d at fn.2. Accordingly, Rehabilitation Act claims

 against BOP Director Michael Carvajal and Warden T.J. Watson shall proceed in their official

 capacities. The Rehabilitation Act claims against the remaining defendants in their official

 capacities are dismissed as duplicative.

        In an action bringing claims pursuant to Bivens and the RA, the Court applies the statute

 of limitations governing personal injury actions in the state where the incident took place. King v.

 One Unknown Fed. Corr. Officer, 201 F.3d 910, 913 (7th Cir. 2000) (Bivens); Conley v. Village

 of Bedford Park, 215 F.3d 703, 710 n. 5 (7th Cir. 2000) (Rehabilitation Act). In Indiana, the statute

 of limitations is two years. Ind. Code § 34-11-2-4. That two years begins to run "when the plaintiff

 knows or should know that his or her constitutional rights have been violated." Savory v. Lyons,

 469 F.3d 667, 672 (7th Cir. 2006); see also Serino v. Hensley, 735 F.3d 588, 590 (7th Cir. 2013)

 (federal law determines when limitations period begins to run). Mr. Prucha signed his complaint

 on April 8, 2020. The following claims are dismissed because they are barred by the statute of

 limitations:
Case 2:20-cv-00199-JRS-MJD Document 15 Filed 10/26/20 Page 9 of 15 PageID #: 292




            •   All claims against former Warden Krueger, as the factual allegations supporting

                those claims occurred in 2016 and 2017;

            •   Retaliation claim against defendants Wasson, Royer, Wingerd, and Carson related

                to the disciplinary hearing on July 17, 2017;

            •   Due process claim and failure to accommodate claim against Jason Bradley for

                failing to provide a listening aid at the disciplinary hearing in August 2017;

            •   Deliberate indifference claims against Dr. Wilson and Dr. Muscatell related to

                medical complications arising from his surgery in August 2017;

            •   Deliberate indifference claim against Dr. Lukens related to a 2016 request for

                accommodations;

            •   Deliberate indifference claim against J. Carmichaels and M. Macke for failure to

                provide accommodations when Mr. Prucha sought out psychological help in

                October 2016 and June 2017; and

            •   Retaliation claims against Correctional Officer Smith that occurred in September

                2017.

 The Court notes that the claims on the preceding list involve allegations that both began and ended

 before April 8, 2018. Some of Mr. Prucha's claims involve allegations that began prior to April 8,

 2018, but continued after that date. Where there is a continuing harm, the statute of limitations

 period "begins when the course of illegal conduct is complete." United States v. Spectrum Brands,

 924 F.3d 337, 350 (7th Cir. 2019).

        The Eighth Amendment requires prison officials to provide inmates with humane

 conditions of confinement, meaning they must take reasonable measures to guarantee the safety of

 the inmates and ensure that they receive adequate food, clothing, shelter, and medical care. Farmer
Case 2:20-cv-00199-JRS-MJD Document 15 Filed 10/26/20 Page 10 of 15 PageID #: 293




  v. Brennan, 511 U.S. 825, 834 (1994). A prison official breaches this constitutional duty only if

  he "knows of and disregards an excessive risk to inmate health or safety; the official must both be

  aware of facts from which the inference could be drawn that a substantial risk of serious harm

  exists, and he must also draw the inference." Id. at 837. Mr. Prucha's Eighth Amendment deliberate

  indifference claims shall proceed against the following defendants in their individual capacities:

  (1) Case Manager Klink, (2) Counselor Wasson, (3) Unit Manager Royer, (4) Unit Manager

  Ruggeri, (5) Unit Manager Marshall, (6) Unit Manager Dodge, (7) HSA Rupska, (8) Warden T.

  Hunt, (9) M. Kimberly, (10) Captain Bondurant, (11) B. Gourdouze, (12) J.W. Cox, (13) M.

  Underwood, (14) HSA McCoy, (15) Officer Kemp, and (16) Case Manager Schmalansee. Any

  official capacity claims are dismissed because "federal prisoners suing under Bivens may sue

  relevant officials in their individual capacity only." Glaus v. Anderson, 408 F.3d 382, 389 (7th Cir.

  2005); see also Yeadon v. Lappin, 423 F. App'x 627, 629 (7th Cir. 2011) ("[U]nder Bivens, his suit

  can proceed against the officials in their individual capacities alone.").

         All claims against Chaplain Sutter, Chaplain Roloff, Assistant Supervisor of Education

  P. Woolston, Education Specialist J. Sherman, teacher T. Setzer, and Education Secretary Lisa

  Mayfield are dismissed for failure to state a claim. As explained above, claims under the

  Rehabilitation Act cannot proceed against defendants in their individual capacities. Mr. Prucha's

  claims that he was denied access to educational and religious services due to his hearing

  impairment do not rise to an Eighth Amendment violation because such a denial does not cause

  excessive risk to inmate health or safety.

         All claims against Sara Revell, Charles Samuel, March Inch, and Hugh Horowitz are

  dismissed. The complaint does not contain factual allegations showing that these BOP

  administrators were personally involved in the alleged constitutional deprivations to have
Case 2:20-cv-00199-JRS-MJD Document 15 Filed 10/26/20 Page 11 of 15 PageID #: 294




  individual liability, see Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017), or had

  sufficient knowledge of or responsibility for the alleged constitutional violations to be held liable

  as supervisory personnel, see Haywood v. Hathaway, 842 F.3d 1026, 1032–33 (7th Cir. 2016).

  And because Mr. Prucha's Rehabilitation Act claims are proceeding against Warden Watson and

  BOP Director Carvajal in their official capacities, any claims against the former BOP director or

  Ms. Revell would be duplicative.

         Further, although Mr. Prucha includes "Jensen," a former counselor, as a defendant, he

  does not include any factual allegations against him or her in the complaint. Accordingly, any

  claim against Jensen is dismissed. Colbert, 851 F.3d at 657.

         With respect to his retaliation claim, the Supreme Court has "never held that Bivens extends

  to First Amendment claims." Reichle v. Howards, 566 U.S. 658, 663 n.4 (2012). And "expanding

  the Bivens remedy is now a disfavored judicial activity." Ziglar v. Abassi, 137 S. Ct. 1843, 1857

  (2017) (internal quotations omitted). Still, it would be error to dismiss Mr. Prucha's First

  Amendment retaliation claim at the screening stage because the question of whether Bivens

  provides a vehicle to litigate First Amendment claims is unsettled in the Seventh Circuit. Haas v.

  Noordeloos, No. 19-3473, --- F. App'x. ---, 2020 WL 591565, at *1 (7th Cir. Feb. 6, 2020).

  Mr. Prucha's retaliation claims against defendants Officers Kemp and Zepperele shall proceed.

         Mr. Prucha also claims that the lack of accommodations denied him equal access to

  programs and entertainment in violation of the equal protection clause of the Fourteenth

  Amendment. First, because Mr. Prucha is a federal prisoner, his right to equal protection is derived

  from the Fifth Amendment rather than the Fourteenth Amendment, which applies to the states. To

  state a claim under the equal protection clause, Mr. Prucha must show that the defendants:

  (1) "treated him differently from others who were similarly situated, (2) intentionally treated him
Case 2:20-cv-00199-JRS-MJD Document 15 Filed 10/26/20 Page 12 of 15 PageID #: 295




  differently because of his membership in the class to which he belonged (i.e., [hearing impaired] ),

  and (3) because [the hearing impaired] do not enjoy any heightened protection under the

  Constitution, . . . that the discriminatory intent was not rationally related to a legitimate state

  interest." Schroeder v. Hamilton Sch. Dist., 282 F.3d 946, 950–51 (7th Cir.2002); City of Cleburne

  v. Cleburne Living Ctr., 473 U.S. 432, 442 (1985). For the same reason the Court is permitting his

  First Amendment to proceed, Mr. Prucha's Fifth Amendment claim shall proceed against (1) Case

  Manager Klink, (2) Counselor Wasson, (3) Unit Manager Royer, (4) Unit Manager Ruggeri,

  (5) Unit Manager Marshall, (6) Unit Manager Dodge, (7) HSA Rupska, (8) Warden T. Hunt,

  (9) M.    Kimberley,    (10)   Captain   Bondurant,     (11) B.   Gourdouze,     (12)   J.W.    Cox,

  (13) M. Underwood, (14) HSA McCoy, (15) Officer Kemp, (16) Case Manager Schmalansee.

           This summary of claims includes all the viable claims identified by the Court. If

  Mr. Prucha believes that additional claims were alleged in the complaint, but not identified by the

  Court, he shall have through November 23, 2020, in which to identify those claims.

                     IV. Request for Preliminary Injunction within Complaint

           On page 25 of Mr. Prucha's complaint, he requests that the Court issue preliminary

  injunctive relief ordering the defendants to provide Rehabilitation Act training for prison staff,

  appointing a Rehabilitation Act coordinator who is accessible by email, and providing specific

  accommodations for Mr. Prucha, including a listening device/sound amplifier, high decibel

  headphones, and sufficient funding to hire an inmate helper.

           "A preliminary injunction is an extraordinary equitable remedy that is available only when

  the movant shows clear need." Turnell v. Centimark Corp., 796 F.3d 656, 661 (7th Cir. 2015). "To

  survive the threshold phase, a party seeking a preliminary injunction must satisfy three

  requirements." Valencia v. City of Springfield, Illinois, 883 F.3d 959, 966 (7th Cir. 2018) (internal
Case 2:20-cv-00199-JRS-MJD Document 15 Filed 10/26/20 Page 13 of 15 PageID #: 296




  quotations omitted)). It must show that: (1) "absent a preliminary injunction, it will suffer

  irreparable harm in the interim period prior to final resolution of its claims"; (2) "traditional legal

  remedies would be inadequate"; and (3) "its claim has some likelihood of succeeding on the

  merits." Id. Only if the moving party meets these threshold requirements does the court then

  proceed to the balancing phase of the analysis. Id. In the balancing phase, "the court weighs the

  irreparable harm that the moving party would endure without the protection of the preliminary

  injunction against any irreparable harm the nonmoving party would suffer if the court were to grant

  the requested relief." Id.

          Mr. Prucha's complaint simply does not provide enough information to allow the Court to

  determine whether any of the factors supporting injunctive relief have been met. If Mr. Prucha

  wishes to pursue a preliminary injunction against the defendants, he shall file a separate motion

  for preliminary injunction addressing the requirements discussed above.

                                         IV. Service of Process

          The clerk is directed to replace "John Doe" with "Michael Carvajal, Director of the

  Bureau of Prisons." Further, although Mr. Prucha named many defendants on pages 2–3 of his

  complaint, only four defendants were listed in the caption on page 1. Accordingly, the clerk is

  directed to add the following defendants to the docket: (1) Case Manager Klink, (2) Unit Manager

  Ruggeri, (3) Unit Manager Marshall, (4) Unit Manager Dodge, (5) HSA Rupska, (6) Warden T.

  Hunt, (7) M. Kimberley, (8) Captain Bondurant, (9) B. Gourdouze, (10) J.W. Cox,

  (11) M. Underwood, (12) HSA McCoy, (13) Officer Kemp, (14) Case Manager Schmalansee,

  (15) Correctional Officer C. Zepperele, and (16) BOP Director Michael Carvajal. The Court notes

  that no claims are proceeding against the following defendants, who were named in the complaint

  but not listed on the docket: (1) Lt. Wingerd, (2) B. Carson, (3) Jason Bradley, (4) Dr. Wilson,
Case 2:20-cv-00199-JRS-MJD Document 15 Filed 10/26/20 Page 14 of 15 PageID #: 297




  (5) Dr. Muscatell, (6) Dr. Lukens, (7) J. Carmichaels, (8) M. Macke, (9) V. Smith, (10) Sutter,

  (11) R. Roloff, (12) P. Woolston, (13) J. Sherman, (14) T. Setzer, (15) Lisa Mayfield, (16) Sara

  Revell, (17) Charles Samuel, Jr., (18) Mark Inch, (19) Hugh Horowitz, and (20) Jensen.

         The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants

  (1) Case Manager Klink, (2) Counselor Wasson, (3) Unit Manager Todd Royer, (4) Unit Manager

  Ruggeri, (5) Unit Manager Marshall, (6) Unit Manager Dodge, (7) HSA Rupska, (8) Warden T.

  Hunt, (9) M. Kimberley, (10) Captain Bondurant, (11) B. Gourdouze, (12) J.W. Cox,

  (13) M. Underwood, (14) HSA McCoy, (15) Officer Kemp, (16) Case Manager Schmalansee,

  (17) Correctional Officer C. Zepperele, (18) BOP Director Michael Carvajal, and (19) Warden T.J.

  Watson. The Marshal for this District or his Deputy shall serve the summons, together with a copy

  of the complaint, dkt. [1], exhibits, dkts. [1-1], [1-2], [1-3], signature page, dkt. [14], and a copy

  of this Order, at the expense of the United States.

         The clerk is directed to terminate from the docket defendant J.E. Krueger.

         IT IS SO ORDERED.

         Date:    10/26/2020
Case 2:20-cv-00199-JRS-MJD Document 15 Filed 10/26/20 Page 15 of 15 PageID #: 298




  Distribution:

  BRADLEY JOSEPH PRUCHA
  15321-030
  TERRE HAUTE - USP
  TERRE HAUTE U.S. PENITENTIARY
  Inmate Mail/Parcels
  P.O. BOX 33
  TERRE HAUTE, IN 47808

  United States Marshal
  Southern District of Indiana
  46 East Ohio Street
  179 U.S. Courthouse
  Indianapolis, IN 46204
